Citation Nr: 0621320	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder, and if so, whether service connection is 
warranted for that disorder.

2.  Entitlement to service connection for peripheral 
neuropathy involving the upper and lower extremities, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1984.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2003 and July 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that other additional matters, regarding 
entitlement to service connection for diabetic retinopathy, 
as well as entitlement to higher initial evaluations for 
service-connected diabetes mellitus, hypertension, and 
hemorrhoids, were appropriately withdrawn by the veteran in a 
writing submitted to VA in April 2006.  Accordingly, these 
claims are not before the Board for consideration at this 
time.  See 38 C.F.R. § 20.204 (2005).  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  An unappealed July 1984 rating decision denied 
entitlement to service connection for a low back disorder.

3.  Evidence associated with the claims file since the July 
1984 rating decision is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for a low back disorder.

4.  Competent medical evidence of record does not record a 
current diagnosis of peripheral neuropathy involving the 
upper and/or lower extremities; nor does such evidence 
etiologically relate any diagnosed peripheral neuropathy to 
active service or to service-connected diabetes mellitus.   


CONCLUSIONS OF LAW

1.  The July 1984 rating decision that denied entitlement to 
service connection for a low back disorder is final.  38 
U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1984) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

2.  Evidence associated with the claims folder since the July 
1984 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a low back disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Peripheral neuropathy involving the upper and lower 
extremities was not incurred in or aggravated by active 
service, and was not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, October 2002, March 2003, and February 2004 
VA letters specifically notified the veteran of the substance 
of the VCAA, including the type of evidence necessary to 
reopen and establish a claim for entitlement to service 
connection, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  In that regard, 
an October 2002 letter specifically notified the veteran of 
the applicable requirements for reopening a claim for 
entitlement to service connection, as tailored to his 
particular claim at issue.  See Kent v. Nicholson, 19 Vet. 
App. __, No. 04-181 (March 31, 2006).  As well, for both 
service connection claims, consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence that VA would seek 
to provide; (3) informing the veteran about the information 
and evidence that he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.  Id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
The Board does recognize that for the claim for entitlement 
to service connection for peripheral neuropathy, the RO only 
provided complete VCAA notice to the veteran after the 
initial unfavorable decision regarding that claim, rather 
than prior to the initial decision as is typically required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran simply has 
a right to a VCAA content-complying notice, and then to 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  For this claim, the RO issued the last 
VCAA letter to the veteran in February 2004.  Thereafter, he 
was afforded an opportunity to respond, and the RO then 
reviewed the claim again and issued an April 2004 statement 
of the case (SOC) and an August 2004 supplemental statement 
of the case (SSOC) to the veteran.  Under these 
circumstances, the Board therefore finds that the 
aforementioned VCAA notification requirements have been 
satisfied for this claim as well.  Pelegrini, supra; 
Quartuccio, supra.  

In addition, the Court recently issued a decision in the 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 
5) effective date of the disability.  The Court held that 
upon receipt of an application for service connection, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.    Additionally, this 
notice must include advisement that a disability rating and 
an effective date for the award of benefits will be assigned 
if VA awards service connection.  Id.  

With regard to the pending appeal (as noted earlier), the RO 
provided the veteran with appropriate notice as to what type 
of information and evidence was needed to substantiate his 
claims, but did not advise him as to the type of evidence 
necessary to establish a disability rating or effective date 
for his claimed disorders.  After the issuance of the last 
SSOC in August 2004, however, the RO sent the veteran another 
letter in March 2006, which did address these requirements.  
Despite the untimely notice provided to the veteran on these 
last two elements, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision in this case.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a question that was 
not addressed by the agency of original jurisdiction, it must 
consider whether the veteran has been prejudiced thereby).  
The Board observes that there is no prejudice with regard to 
the veteran's pending request to reopen his claim for service 
connection for a low back disorder, because as explained 
below, the Board has decided to reopen the matter, but then 
remand it to the RO for additional development prior to 
rendering a decision on the claim itself.  Accordingly, after 
such development, the RO will readjudicate the claim before 
returning it to the Board for any necessary review.  See 
Pelegrini, supra.  As well, because the Board has also 
concluded below that the preponderance of the evidence is 
against the claim for service connection for peripheral 
neuropathy, any question as to the appropriate disability 
rating or effective date to be assigned (i.e, in the event of 
an award of service connection) is accordingly moot.  

Furthermore, VA has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the veteran's  service medical records are associated with 
the claims file, as are all pertinent and available VA and 
private medical records as identified and/or provided by the 
veteran.  As well, VA provided the veteran with VA 
examinations in support of his claims.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance to the veteran 
reasonably affects the outcome of this appeal, the Board 
finds that any such error is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Also at this time, 
neither the veteran nor his representative has made the Board 
aware of any other additional and potentially pertinent 
evidence that needs to be obtained in order to fairly decide 
these claims.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, such that the case is ready for review.  

To that end, as noted, the available evidence includes the 
veteran's service records, VA and private medical reports, 
and statements, testimony, and argument provided by the 
veteran and his representative in support of the claims on 
appeal.  In reaching its decisions herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be addressed and/or summarized where 
appropriate.  

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Entitlement to Service Connection for a Low 
Back Disorder

The Board first notes that VA revised its definition of what 
constitutes "new and material evidence."  This change 
applies prospectively to all requests to reopen that are made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-45,630 
(Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the appellant filed the pending request to 
reopen his claim after that date (in September 2002), this 
regulatory change is applicable to the appeal.  The Board 
will accordingly review this claim under the revised criteria 
for the analysis of a request to reopen a claim for service 
connection based upon the receipt of new and material 
evidence.

The RO initially denied this claim for service connection in 
a rating decision transmitted to the veteran in July 1984, 
and the veteran did not appeal that determination.  
Accordingly, that rating decision became final.  38 U.S.C.A. 
§ 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

Again, in September 2002, the veteran filed a request to 
reopen this claim.  In a January 2003 rating decision, the RO 
declined to reopen the matter.  The veteran subsequently and 
timely appealed this claim to the Board.  While the RO later 
reopened the claim and addressed it on its merits in an April 
2004 SOC, the Board, however, must make its own determination 
as to whether any newly received evidence warrants a 
reopening of the claim.  This is important, because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a).  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents, mainly consisting of VA and private 
medical records, have been associated with the claims file 
since the prior final July 1984 rating decision.  This 
information was not available to or evaluated by agency 
decisionmakers in the past.  Accordingly, the Board finds 
that these constitute new evidence.  As noted, however, this 
does not end the inquiry, as the Board must still determine 
whether any of this new evidence is also material.  

To that end, the Board has determined that, at the least, a 
February 2003 private chiropractic report is material to the 
veteran's claim.  Information contained in this report 
reflects a diagnosis of chronic lumbar dysfunction.  The 
Board finds that this medical opinion constitutes material 
evidence relating to an unestablished fact necessary to 
substantiate the claim, namely, as to whether the veteran 
actually has a currently diagnosed low back disorder.  
Furthermore, this reported information is not cumulative or 
redundant of previous evidence of record, and certainly 
raises a reasonable possibility of substantiating the claim.  
In the prior final determination on this matter, the evidence 
of record did not establish that the veteran had a current 
low back disorder.  This February 2003 medical report, 
however, provides support for such a finding.  

The Board therefore finds that new and material evidence has 
been received to support a reopening of the veteran's claim 
for service connection for a low back disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Additional evidentiary 
development, however, is required prior to any further 
appellate review of the underlying claim for service 
connection.  

Entitlement to Service Connection for Peripheral Neuropathy 
Involving the Upper and Lower Extremities, Including as 
Secondary to Service-Connected Diabetes Mellitus

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  A determination as to 
whether these requirements are met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Here, the veteran does not really aver that he developed 
peripheral neuropathy involving the upper and lower 
extremities in direct relation to his period of active 
service.  Nevertheless, the Board observes that the veteran's 
service medical records, including his service retirement 
examination report, are negative for any complaints, 
symptomatology, diagnosis, or treatment of peripheral 
neuropathy in any of the veteran's extremities.  As well, 
there is no competent medical evidence of record of any 
ongoing treatment for diagnosed peripheral neuropathy 
following service discharge (even after VA examinations in 
October 2002 and June 2004), and there is also no such 
evidence to establish that any currently diagnosed peripheral 
neuropathy is etiologically related to active service.  The 
evidence does not otherwise show the presence of current 
chronic peripheral neuropathy involving the upper and lower 
extremities.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  Moreover, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, because the 
preponderance of the evidence is against the claim, the Board 
must deny service connection for peripheral neuropathy 
involving the upper and lower extremities on a direct basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Instead, the veteran believes that he has upper and lower 
extremity peripheral neuropathy as a manifestation of his 
already service-connected diabetes mellitus.  As to service 
connection on a secondary basis, however, the Board again 
finds that the evidence preponderates against the claim.  
First, as noted above, while the veteran's reports of 
peripheral neuropathy symptomatology may be deemed credible, 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), there is 
still no competent medical evidence of record to reflect a 
current diagnosis of this condition.  The evidence does not 
otherwise show the presence of current chronic peripheral 
neuropathy involving the upper and lower extremities.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As well, there is no competent medical 
evidence of record to establish that any currently diagnosed 
peripheral neuropathy is in fact a manifestation of the 
veteran's service-connected diabetes mellitus.  Therefore, 
because all of the necessary elements of a claim for 
secondary service connection are not met in this case, the 
Board must also deny service connection on that basis.  
38 C.F.R. § 3.310(a); Wallin, supra.  

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  Again, however, the 
preponderance of the evidence is against the claim.  As such, 
this case does not present such a state of balance between 
positive evidence and negative evidence - a state of relative 
equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

If the veteran receives a medical diagnosis of peripheral 
neuropathy involving the upper and/or lower extremities he is 
advised to file an application to reopen his claim.


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a low back disorder is granted.

Service connection for peripheral neuropathy involving the 
upper and lower extremities, including as secondary to 
service-connected diabetes mellitus, is denied.


REMAND

With regard to the claim for entitlement to service 
connection for a low back disorder, the Board finds that 
additional development of the evidence is required prior to 
any further appellate review.

As noted above, the competent medical evidence of record 
includes a diagnosis of chronic lumbar dysfunction.  Service 
medical records reflect back complaints in May 1997, August 
1980, and May 1982, with assessments that include lumbar 
sacral strain.  As such, the Board finds that the veteran 
should undergo a VA examination with claims file review at 
this time.  38 C.F.R. § 3.159(c)(4)(i).

As well, the record indicates that the veteran receives VA 
medical treatment, at least in part, for his low back 
problems.  There are, however, no VA medical reports of 
record that are dated after January 2003.  Any more current 
VA medical records, as dated since that time, accordingly 
must be obtained for this appeal.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA records are 
constructively considered to be a part of the record, and 
should be obtained for review of VA claims for benefits); see 
also VAOPGCPREC 12-95.

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  Obtain the veteran's record of VA 
treatment, dated from January 2003 to the 
present, as contained within the Central 
Texas Healthcare System and including all 
recorded treatment at the Waco and Temple 
outpatient clinics.  

2.  Then schedule the veteran for a VA 
orthopedic examination, in order to 
determine the existence and etiology of 
any currently diagnosed low back 
disorder.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review was accomplished.  After 
claims file review, clinical evaluation, 
and any necessary testing is complete, 
the examiner should offer an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran 
has a current chronic low back disorder.  
If the veteran has a current chronic low 
back disorder then the examiner is 
request to offer an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current chronic low back 
disorder is etiologically related to the 
veteran's active service.  The examiner 
should set forth a complete rationale for 
all opinions expressed and conclusions 
reached in the examination report.  If it 
cannot be determined whether the veteran 
currently has low back disability that is 
related to his active service, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.  

3.  Then readjudicate the claim on the 
basis of all additional evidence 
associated with the claims file.  If any 
benefit is not granted, then furnish the 
veteran and his representative with an 
supplemental statement of the case, and 
afford an appropriate opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified by VA.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


